Citation Nr: 0719105	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-20 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, other than PTSD.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for low back 
disability.  

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for heart disease, 
including arteriosclerotic heart disease, coronary artery 
disease, and status post myocardial infarction.  

6.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for constipation.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1974 to December 
1980.  

By rating action in June 2001, the RO denied service 
connection for a low back disability with right leg 
radiculitis; degenerative disc disease and stenosis at L4-5, 
a psychiatric disorder manifested by depression and anxiety 
with obsessive ruminations, and heart disease, including 
arteriosclerotic heart disease, coronary artery disease, 
status post myocardial infarction, and three vessel artery 
coronary angioplasty.  A statement of the case was 
promulgated in November 2001, after receipt of a notice of 
disagreement, but the veteran did not perfect an appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January and 
September 2004.  In January 2004, the RO denied service 
connection for PTSD, and for constipation under the 
provisions of 38 U.S.C.A. § 1151.  In September 2004, the RO 
denied service connection for hypertension and to reopen the 
claims of service connection for a low back disability, heart 
disease, and a psychiatric disorder other than PTSD.  In 
August 2005, a hearing was held at the RO before the 
undersigned member of the Board.  

By rating action in July 2005, the RO denied service 
connection for a right ankle and right knee disability, 
including Osgood-Schlatter's disease of the right knee.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

The issues of service connection for hypertension and whether 
new and material evidence has been submitted to reopen the 
claims of service connection for a low back disability and a 
psychiatric disorder other than PTSD, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed on the merits in this decision have been obtained 
by VA.  

2.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

3  The veteran does not currently have PTSD as a result of 
his period of active service.  

4.  Service connection for heart disease, including 
arteriosclerotic heart disease, coronary artery disease, and 
status post myocardial infarction was finally denied by an 
unappealed rating decision by the RO in June 2001.  

5.  The additional evidence received since the June 2001 
rating decision is new and material and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

6.  The veteran is not shown to have an additional disability 
manifested by constipation due to or the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
medical personnel; nor was any constipation due to an event 
that was not reasonably foreseeable.  

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1112, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).  

2.  The June 2001 rating decision that denied service 
connection for heart disease, including arteriosclerotic 
heart disease, coronary artery disease, and status post 
myocardial infarction is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for heart disease.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2006).  

4.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for constipation is not warranted. 38 
U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claim of service 
connection for PTSD, a letter dated in May 2003, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was notified of the 
evidence that was needed to substantiate his claims and that 
VA would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records and all VA and private medical records 
identified by the veteran have been obtained and associated 
with the claims file.  The veteran also testified at a 
personal hearing before the undersigned member of the Board 
at the RO in August 2005.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
PTSD, and for constipation under the provisions of 
38 U.S.C.A. § 1151, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
claim for heart disease.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for heart disease, 
including arteriosclerotic heart disease, coronary artery 
disease, and status post myocardial infarction was denied by 
the RO in June 2001.  There was no appeal of that rating 
decision, and it became final one year from the date of 
notification of the rating action.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2006).  

The evidence of record at the time of the June 2001 rating 
decision that, in pertinent part, denied service connection 
for heart disease included the veteran's service medical 
records and numerous VA and private medical records from 1997 
to 2001, including a September 1999 VA heart examination.  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any cardiovascular 
problems.  The veteran specifically denied any shortness of 
breath, pain or pressure in his chest, palpitation or 
pounding heart, or heart trouble of any sort on a Report of 
Medical History for separation from service in November 1980, 
and no pertinent abnormalities were noted on examination at 
that time.  

The private medical records showed that the veteran was 
hospitalized for chest pain, nausea, vomiting, and shortness 
of breath of one week's duration in May 1997.  The veteran 
reported that he had no functional limitations and was a 
fairly heavy worker prior to admission.  Subsequent 
diagnostic studies revealed anterolateral and inferior 
myocardial infarction and left atrial enlargement.  The 
reports showed the veteran was in congestive heart failure 
with three vessel coronary artery disease and ischemic 
cardiomyopathy.  

The VA outpatient records pertained primarily to the 
veteran's psychiatric treatment and did not provide any 
additional information regarding his heart problems other 
than a few clinical findings and a notation to the effect 
that he was being followed by private doctors for his 
cardiovascular problems.  The diagnosis on the September 1999 
VA heart examination was arteriosclerotic heart disease with 
coronary artery disease, status post myocardial infarction, 
status post coronary angioplasty, and chronic congestive 
heart failure, well controlled with medications.  

The evidence added to the record since the June 2001 rating 
decision included all of the evidence above, plus numerous 
private and VA medical records from 2001 to 2005, and a 
November 2004 letter from a private physician who opined, in 
essence, that the veteran's heart attack in 1997 may have 
been caused by salt tablets given to him during military 
service.  

The private doctor's opinion relating the veteran's heart 
attack to military service is material, as it provides 
additional probative information, and is so significant that 
it must be considered in order to decide fairly the merits of 
the claim.  38 C.F.R. § 3.156.  Having decided that private 
medical report is new and material, there is no need to 
discuss whether the other evidence is likewise new and 
material as the claim will be reopened solely on the basis of 
this evidence.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  In this regard, the 
Board notes that the evidentiary record as currently 
constituted does not include a competent medical opinion 
based on review of the entire evidentiary record.  Therefore, 
additional development is necessary to fulfill the duty to 
assist under 38 U.S.C.A. §§ 5103A, 5107(b), and to afford the 
veteran an opportunity to present evidence and argument in 
support of his claim.  Further discussion of this matter will 
be addressed in the remand portion of this decision.  

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2005) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy and the alleged stressor is combat-
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat 
with the enemy, but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2005); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

PTSD

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the 
evidence does not support a finding of service connection for 
PTSD.  

The veteran contends that he has PTSD as a result of two 
traumatic events in service.  First, that he was involved in 
a noncombat incident in service when a bomb he was attempting 
to attach to a jet accidentally fell on the deck of the 
aircraft carrier.  The bomb did not explode, and no one was 
injured or killed.  The second traumatic experience involved 
military authorities denying his request to marry a woman who 
was carrying his child when he was overseas in service.  The 
Board notes, however, that while the veteran has been treated 
for psychiatric problems ever since his myocardial infarction 
in 1997, he has never been treated for or diagnosed with 
PTSD.  

The evidence of record, includes numerous VA and private 
medical reports showing treatment for psychiatric problems 
from 1997 to 2004.  The principal diagnosis was depression 
and/or depressive disorder, not otherwise specified.  A 
report from a private psychologist in November 1997 indicated 
that he had been treating the veteran for stress, anxiety, 
and depressive symptoms since August 1997, and that the 
veteran continued to have obsessive ruminations about being 
wronged at the hands of his employers.  The psychologist also 
noted that the veteran ruminated excessively about his heart 
attack.  

A VA psychiatric note in September 2001 indicated that the 
veteran appeared to be functioning okay but related some 
stressors about the community in which he lived expressing 
the belief that that the political power-base in the town was 
harassing him because of EEO complaints.  A VA psychiatrist 
in August 2004, noted that the veteran did not meet the 
criteria for a diagnosis of PTSD, and indicated that two 
other treating psychologists agreed with him that the 
appropriate diagnoses was depression, not otherwise specified 
and mood disorder, secondary to the veteran's general medical 
condition.  

While the veteran believes that he has PTSD that is related 
to service, as a layperson, he is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  As there is 
no current diagnosis of PTSD, there can be no basis for a 
favorable disposition of the veteran's claim for service 
connection.  

Compensation Pursuant to 38 U.S.C.A. § 1151

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C § 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.  

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.  

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. § 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  

In this case, the veteran contends that he developed 
constipation after his psychiatric medications were changed 
by a VA healthcare provider in December 1998, and that he had 
problems with constipation for several weeks thereafter.  At 
the personal hearing in August 2005, he testified that his 
symptoms cleared up after three or four weeks, and that he 
was alright and everything was "okay as far as that's 
concerned."  (T p.37).  The veteran does not contend nor 
does the evidence show that he has any current problems with 
constipation.  

The evidence of record showed that the veteran was started on 
Zoloft by a VA psychiatrist in December 1998, and that he was 
informed of the indications and side-effects of the 
medication and advised to decrease his intake of alcohol 
(veteran reported that he had been a heavy drinker, but only 
drank beer then).  In January 1999, the veteran contacted VA 
and reported that he stopped taking Zoloft due to a 
persistent upset stomach and cramping.  The progress notes 
indicated that the veteran was given a trial prescription of 
Paxil, but that he did not take the medication after reading 
the insert and had consulted with his private cardiologist 
about whether he could go back on Elavil.  A progress note in 
February 1999, indicated that the veteran was given a trial 
prescription of Elavil, pending consultation with his private 
cardiologist.  A note in March 1999, was to the effect that 
the private cardiologist approved the veteran's use of Elavil 
and that the prescription was filled.  A progress note in 
April 1999, indicated that the veteran had not been sleeping 
well after running out of Elavil, but that he had no other 
complaints.  

As indicated above, compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 are payable for additional 
disability not the result of the veteran's own willful 
misconduct, where the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished by 
VA, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or in the case of an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97.  

Here, however, the veteran does not contend, nor does the 
evidence of record show that he has any current or additional 
disability, manifested by constipation.  The veteran 
acknowledged at the personal hearing that his constipation 
cleared up within a couple of weeks after he was taken off 
Zoloft, and that he has not had any residual problems with 
constipation since then.  Inasmuch as the veteran does not 
have additional disability or, in fact, any current 
disability manifested by constipation, there is no basis for 
an award of compensation benefits under the provisions of 38 
U.S.C.A. § 1151.  Accordingly, the appeal must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  




ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for heart 
disease, including arteriosclerotic heart disease, coronary 
artery disease, and status post myocardial infarction, the 
appeal to reopen is granted.  

Service connection for PTSD, is denied.  

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for constipation as a result 
of VA medical treatment in December 1998 and January 1999, is 
denied.  


REMAND

In view of the favorable decision by the Board that new and 
material evidence has been submitted to reopen the claim of 
service connection for heart disease, the RO must now 
consider the issue on a de novo basis.  

The only evidence of record which addressed the question of 
etiology of the veteran's heart disease is the favorable 
opinion provided by the private doctor in November 2004.  As 
this question has never been addressed by any VA physician to 
date with review of the entire evidentiary record, the appeal 
must be remanded for a VA examination and opinion as to the 
etiology the veteran's current cardiovascular disorder.  

Additionally, the Board notes that the same private doctor 
opined that the veteran's hypertension was also caused by his 
ingestion of salt tablets in service.  However, a review of 
the current medical evidence of record is unclear as to 
whether the veteran actually has hypertension at present.  
That is, the medical reports of record from the various 
private cardiologists who have been treating the veteran 
since his myocardial infarction in May 1997, do not indicate 
that he has hypertension, but rather ischemic cardiomyopathy 
and coronary artery disease.  Therefore, a VA cardiovascular 
examination is necessary to determine if the veteran has 
hypertension at present, and if so, whether it is related to 
salt tablets he was given during service.  

As to the remaining two issues on appeal concerning whether 
new and material to reopen the claims of service connection 
for a low back disability and a psychiatric disorder other 
than PTSD, the Board notes that in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court addressed the question of whether VA 
adequately fulfilled the duty to notify under 38 U.S.C. 
§ 5103(a) with respect to the appellant's claims to reopen.  
In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, VCAA notice requires that VA inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  VA must consider the bases for 
the prior denial and notify the claimant of the type of 
evidence that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Finally, the Board notes that while a copy of the Social 
Security disability determination is in the claims file, the 
medical records relied upon in making that determination are 
not.  "Part of the Secretary's obligation is to review a 
complete record.  VA is required to obtain evidence, 
including decisions by administrative law judges from the 
SSA, and to give that evidence appropriate consideration and 
weight."  Baker v. West, 11 Vet. App. 163 (1998).  
Therefore, an attempt must be made to obtain the medical 
records and associate them with the claims file.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to reopen his claims of service 
connection for a low back disability and 
a psychiatric disorder other than PTSD, 
(See Kent v. Nicholson, 20 Vet. App. 1 
(2006), and to establish a disability 
rating and effective date for the service 
connection claims per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
compliance with the directives of Kent, 
the VCAA notice should include specific 
notice of why each of the prior finally-
decided claims was previously denied and 
what constitutes material evidence for 
the purpose of reopening each claim.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for any cardiovascular problems since his 
discharge from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

3.  The RO should take appropriate action 
to contact the private doctor (B. L. 
Craig, M.D.) who rendered the November 
2004 opinion, and requested that he 
identify the records used in formulating 
his opinions concerning the nature and 
etiology of the veteran's hypertension 
and myocardial infarction in 1997.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits in September 2002, 
including the administrative decision and 
the medical records relied upon 
concerning that claim.  

5.  Thereafter, the veteran should be 
afforded a VA cardiovascular examination 
to determine the nature, etiology, and if 
feasible, date of onset of his current 
cardiovascular problems.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
and a notation to the effect that this 
record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with the examination.  

If hypertension is identified, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that it was first manifested in service 
or is otherwise related to military 
service, including as due to salt tablets 
taken in service.  The examiner should 
also express an opinion as to whether it 
is at least as likely as not that any 
other identified cardiovascular disease, 
including the veteran's 1997 myocardial 
infarction, was caused by salt tablets 
taken in service or is otherwise related 
to the veteran's military service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

If the examiner is only able to theorize 
or speculate as to this matter, he or she 
should so state.  The physician should 
describe all findings in detail and 
provide a complete rationale for all 
conclusions reached and opinions 
expressed.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claim.  

7.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


